DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, part (e), the expression “the higher side” lacks antecedent basis; part (f), the expressions “the gauge” and “the railroad company” lack antecedent basis; and part (i), the expressions “the surface” and “the molded composite cross ties” (plural) lack antecedent basis. Further in claim 1, part (f), the expression “wherein the gauge …is that required by the railroad company” is indefinite because it is not clear as to what gauge and what company are being referred to. 
Other claims are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 3,598,312) in view of Groff (US 3,355,534).
Hamilton (Fig. 16) shows a molded railroad composite cross tie unit having configurations similar to those recited in the instant claims, including molded composite cross tie T’ and two molded composite tie plates 2a integrally formed with the cross tie, wherein the cross tie and the tie plates are formed of a polymer material (C. 2, ll. 35-41) and readable as having high strengths and high resistance to wear and friction, and wherein tie plates 2a are tapered with higher outer sides and have associated inner and outer shoulders.
Regarding the cross tie material being non-wooden, note that the use of wood chips in the cross tie material of the Hamilton (C. 2, ll. 41-43) is optional; therefore, it would have been obvious to one of ordinary skill in the art to alternatively construct the molded composite cross tie of Hamilton without such wood chips, or including other known non-metallic non-wooden filler material(s) for performing the same expected function and achieving expected advantages thereof.
	Regarding the instant claimed tie plates being positioned between about .3”-1” above a surface of the cross tie, consider the structure shown in Fig. 16 of Hamilton, wherein the tie plate is higher than the top surface in the central portion of the cross tie. As an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to selectively arrange the tie plates of Hamilton at a reasonable distance above the top surface of the central portion of the cross tie, wherein a distance in the range of .3”-1” is considered to be reasonably within the scope of teaching of Hamilton.
	Regarding the instant claimed plurality of holes, consider holes 1 in the cross tie of Groff. It would have been obvious to one of ordinary skill in the art to provide a plurality of bolt holes, similar to that of Groff, in the cross-tie of Hamilton for performing the expected function of securing railroad rails on the cross tie and achieving expected advantages thereof, such as simple construction.
	The structure of Hamilton, as modified, is considered to include the combination of features of instant claim 1.
	Regarding the instant claimed dimensions of the cross tie recited in instant claim 2, consider the standard cross-tie dimensions described in paragraph [0010] of the instant specification, which is within the instant claimed range. It would have been obvious to one of ordinary skill in the art to construct the cross-tie of Hamilton with standard cross tie dimensions described in the instant specification so as to be suitable for a standard track application.
	Regarding instant claim 3, consider threaded holes 1 in the cross tie of Groff. The structure of Hamilton, as modified, is considered to include similar feature.
	Regarding instant claim 6, consider the structure of Hamilton, wherein the cross tie may be made from a thermoplastic material (C. 2, ll, 35-37), wherein at least nylon is a known thermoplastic material, and it would have been obvious to one of ordinary skill in the art to use selectively use a known material, such as nylon, having known material characteristics to form the cross-tie of Hamilton for achieving expected advantages thereof. 
Claim(s) 4 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Potter (US 4,150,790).
Potter discloses a cross-tie alternatively having a plurality of holes for receiving spikes 30. In view of Potter, it would have been obvious to one of ordinary skill in the art to alternatively provide the plurality of holes in the structure of Hamilton, as modified, as spike holes to allow the use of spikes as fasteners, wherein it would have been obvious to one of ordinary skill in the art form such spike holes in the structure of Hamilton without screw threads because spikes, similar to nails, do not require holes with screw threads.  
Claim(s) 5 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of International reference (WO 01/88270). 
The WO reference discloses a cross tie, which is made of a known material to achieve expected strengths thereof. See for example the strength characteristics listed on page 8 of the WO reference. Similarly, as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to select, among known composite materials having known strength characteristics, a desired material with a known tensile strength, such as at least 100,000 psi, for constructing the cross ties of Hamilton to provide adequate structural integrally for a railroad track. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayer (US 5,799,870) discloses composite cross ties with fastener holes. Cialone (US 2015/0361250) and Li (US 2010/0012742) disclose other composite cross-ties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617